Exhibit 10.81

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (the “Amendment”) is made and entered into as of
April 17, 2013, by and between THE IRVINE COMPANY LLC, a Delaware limited
liability company (“Landlord”) and CLEAN ENERGY, a California corporation
(“Tenant”).

 

RECITALS

 

A.                                    Landlord and Tenant are parties to that
certain lease dated March 18, 2013 (collectively, the “Lease”).  Pursuant to the
Lease, Landlord has leased to Tenant space currently containing approximately
68,006 rentable square feet (the “Premises”) described as Suite Nos. 300, 800,
1200 and 1220 on the 3rd, 8th, and 12th floors of the building located at 4675
MacArthur Court and Suite No. 700 on the 7th floor of the building located at
4695 MacArthur Court, all located in Newport Beach, California (collectively,
the “Building”).

 

B.                                    Tenant and Landlord mutually desire that
the Lease be amended on and subject to the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

I.                                        Amendment.  Effective as of the date
hereof (unless different effective date(s) is/are specifically referenced in
this Section), Landlord and Tenant agree that the Lease shall be amended in
accordance with the following terms and conditions:

 

A.            Work Letter.  Exhibit X of the Lease shall be amended as follows:

 

1.              The first paragraph shall be deleted and the following shall be
substituted in lieu thereof:

 

“The Tenant Improvement work (herein “Tenant Improvements”) shall consist of any
work required to complete the Premises pursuant to plans and specifications
approved by both Landlord and Tenant.  The parties agree that the general
contractor performing the Tenant Improvements shall be Turelk and shall be
engaged by Landlord.  Turelk shall construct the Tenant Improvements based on a
10 week construction schedule. The work shall be undertaken in accordance with
the procedures and requirements set forth below.”

 

2.              The first sentence of Section I.B. shall be deleted and the
following shall be substituted in lieu thereof:

 

“Landlord and Tenant acknowledge that Tenant (i) on or prior to April 10, 2013,
caused architect, Hendy & Associates, to prepare final construction drawings
(including engineering drawings) and specifications for the Tenant Improvements
(“Working Drawings and Specifications”) and (ii) approved in writing the Working
Drawings and Specifications and on April 10, 2013 delivered same to Landlord for
review and approval.”

 

II.            GENERAL.

 

A.                                    Effect of Amendments.  The Lease shall
remain in full force and effect except to the extent that it is modified by this
Amendment.

 

B.                                    Entire Agreement.  This Amendment embodies
the entire understanding between Landlord and Tenant and can be changed only by
a writing signed by Landlord and Tenant.

 

C.                                    Counterparts.  If this Amendment is
executed in counterparts, each is hereby declared to be an original; all,
however, shall constitute but one and the same amendment.  In any action or
proceeding, any photographic, photostatic, or other copy of this Amendment may
be introduced into evidence without foundation.

 

D.                                    Defined Terms.  All words commencing with
initial capital letters in this Amendment and defined in the Lease shall have
the same meaning in this Amendment as in the Lease, unless they are otherwise
defined in this Amendment.

 

E.                                     Authority.  If Tenant is a corporation,
limited liability company or partnership, or is comprised of any of them, each
individual executing this Amendment for the corporation, limited liability
company or partnership represents that he or she is duly authorized to execute
and deliver this Amendment on behalf of such entity and that this Amendment is
binding upon such entity in accordance with its terms.

 

F.                                      Attorneys’ Fees.  The provisions of the
Lease respecting payment of attorneys’ fees shall also apply to this Amendment.

 

1

--------------------------------------------------------------------------------


 

G.                                    Execution of Amendment.  Submission of
this Amendment by Landlord is not an offer to enter into this Amendment but
rather is a solicitation for such an offer by Tenant.  Landlord shall not be
bound by this Amendment until Landlord has executed and delivered the same to
Tenant.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
as of the day and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

THE IRVINE COMPANY LLC

 

CLEAN ENERGY

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven M. Case

 

By:

/s/ Andrew J. Littlefair

 

Steven M. Case

 

Printed Name:

Andrew J. Littlefair

 

Executive Vice President

 

Title:

President & CEO

 

Office Properties

 

 

 

 

 

 

 

 

By:

/s/ Betty Casties

 

By:

/s/ Mitchell W. Pratt

 

Betty Casties

 

Printed Name:

Mitchell W. Pratt

 

Vice President, Operations

 

Title:

Chief Operating Officer

 

2

--------------------------------------------------------------------------------